       Case 1:17-cv-01675-AWI-SAB Document 101 Filed 08/27/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                            )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                      )   FOR A COPY OF HIS MEDICAL RECORDS
                                                        AS MOOT
14                                                  )
     M. HERNANDEZ, et al.,
                                                    )   (ECF No. 96)
15                 Defendants.                      )
                                                    )
16                                                  )

17          Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On July 31, 2020, the undersigned issued Findings and Recommendations recommending that

20   Defendants’ motion for summary judgment be granted. (ECF No. 95.) On this same date, Plaintiff

21   filed a motion for access to his medical records to oppose Defendants’ motion for summary judgment.

22   (ECF No. 96.) On August 6, 2020, the Court directed Defendants to file a response to Plaintiff’s

23   motion indicating whether he has access to his medical files. (ECF No. 97.)

24          On August 26, 2020, Defendants filed a response to Plaintiff’s motion. (ECF No. 100.)

25   Defendants submit the declaration of M. Arias, Health Care Technician at Kern Valley State Prison,

26   who declares that the Health Management Information (HIM) Office received two written requests
27   from Plaintiff on July 29, 2020. (Declaration of M. Arias [Arias Decl.] ¶ 4.) The HIM Office did not

28   receive a request from Plaintiff in June 2020. (Id.) On August 4, 2020, the HIM Office responded to

                                                        1
       Case 1:17-cv-01675-AWI-SAB Document 101 Filed 08/27/20 Page 2 of 2



1    Plaintiff’s two requests and provided Plaintiff with the copies of the medical documents he requested.

2    (Id., Ex. A.) Plaintiff signed a receipt acknowledging that he received the documents on August 4,

3    2020. (Id.) Indeed, on August 14, 2020, Plaintiff submitted medical records. (ECF No. 98.) Thus,

4    although Plaintiff’s motion alleged he submitted written requests for his medical records on July 5,

5    2020 (ECF No. 96 at 1, 3), and he sent prison officials follow-up requests on July 15 and July 23, 2020

6    (ECF No. 96 at 2-3), prison records demonstrate otherwise. Accordingly, because prison officials

7    promptly responded to Plaintiff’s requests and provided the requested medical records, Plaintiff’s

8    motion for access to his medical records is DENIED as MOOT.

9
10   IT IS SO ORDERED.

11   Dated:    August 27, 2020
12                                                     UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
